DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 09/18/2021. Claims 1-21 are pending for this examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/18/2021 IS in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.







Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application # CN201610158881.9 filed in China on 03/18/2016. It is noted, however, that applicant has not filed a certified copy of the application # CN201610158881.9 as required by 37 CFR 1.55.


Objection to Specification

Paragraph [0011] recites “In accordance to some embodiments of the disclosure, there is provided a benchmark test method for a supervised learning algorithm in a distributed environment The method includes acquiring a first benchmark test result determined according to output data in a benchmark test. The method also includes acquiring a distributed performance indicator in the benchmark test, and determining the distributed performance indicator as a second benchmark test result The method further includes obtaining a combined benchmark test result by combining the first benchmark test result and the second benchmark test result.” Periods (.) between the first and the second sentence and between 3rd and 4th sentence are missing. Appropriate correction or explanation is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (hereinafter Yu, Pub. No.: US 2014/0330758).


As per claim 1, Yu teaches,
A benchmark test method for a supervised learning algorithm in a distributed environment, (Yu recites in [0020] “For embodiments where machine learning is used, a set of benchmarks may be used to train the classifier.” Yu recites in [0029] “In some embodiments, supervised machine learning may be used for predicting which type of engine is optimal for a design problem based on the feature data vector.” This shows supervised machine learning testing using a set of benchmarks. Yu paragraph [0053] recites “Each of the above methods may be executed on one or more processors on one or more computer systems. Embodiments may include various forms of distributed computing, client/server computing, and cloud based computing.”)
comprising: 

acquiring a first benchmark test result determined according to output data in a benchmark test; (Yu teaches in [0029] “In some embodiments, supervised machine learning may be used for predicting which type of engine is optimal for a design problem based on the feature data vector. A set of benchmark design problems may be used to generate training data. The benchmark design problems may be evaluated against a variety of verification engines to determine how the problems are solved and, in some embodiments, which verification engine or engines may most efficiently solve the various benchmark problems. In one embodiment, each benchmark problem is labeled as either a prove problem or a falsify problem based on how the benchmark problem is solved.” This shows acquiring a first benchmark test result according to output data.) 

acquiring a distributed performance indicator in the benchmark test, and determining the distributed performance indicator as a second benchmark test result; and (Yu teaches in [0029] starting at line 12, “In some embodiments, an average time taken by the various prove engines to solve a given benchmark is compared against an average time taken by the various falsify engines to solve the same given benchmark. The type of engine that solves the benchmark with the minimum average time may be used to determine the label.” Average time taken is a performance indicator and is considered to a second benchmark. Yu recites in [0053] “Each of the above methods may be executed on one or more processors on one or more computer systems. Embodiments may include various forms of distributed computing, client/server computing, and cloud based computing.” This shows that the average time taken is measured in a distributed environment and hence it is distributed performance indicator.) 

obtaining a combined benchmark test result by combining the first benchmark test result and the second benchmark test result. (Yu teaches in [0029] starting at line 12, “In some embodiments, an average time taken by the various prove engines to solve a given benchmark is compared against an average time taken by the various falsify engines to solve the same given benchmark. The type of engine that solves the benchmark with the minimum average time may be used to determine the label.” Here various prove engines and various falsify engines are determined from the first benchmark test. Obtaining the average time taken by the engines is the second benchmark test result. Combining these two results, engine which solves the benchmark and uses minimum average time, an engine is selected to determine label.) 

As per claim 2, Yu teaches,
wherein before the first benchmark test result is acquired, the method further comprises: 

determining a to-be-tested supervised learning algorithm; (Yu recites in [0019] last two sentences “Machine learning may be used to predict a result based on the extracted features. The orchestration may then select which verification engines to use and schedule the running order of the verification engines.” This shows determining a machine learning algorithm. It has been shown before that machine learning uses a set of benchmarks. It has also been shown before that the machine learning is supervised machine learning.)

performing a benchmark test on the to-be-tested supervised learning algorithm according to an assessment model to obtain output data; and (Yu recites in [0020] “For embodiments where machine learning is used, a set of benchmarks may be used to train the classifier.” Yu recites in [0029] “In some embodiments, supervised machine learning may be used for predicting which type of engine is optimal for a design problem based on the feature data vector.” This shows supervised machine learning testing using a set of benchmarks and the output is determining which type of engine is optimal for a design problem.)

determining the first benchmark test result according to the output data in the benchmark test. (Yu recites in [0020] “For embodiments where machine learning is used, a set of benchmarks may be used to train the classifier.” Yu recites in [0029] “In some embodiments, supervised machine learning may be used for predicting which type of engine is optimal for a design problem based on the feature data vector.” This shows supervised machine learning testing using a set of benchmarks and the output is determining which type of engine is optimal for a design problem.)


As per claim 8, Yu teaches,
A benchmark test system for a supervised learning algorithm in a distributed environment, (Yu recites in [0020] “For embodiments where machine learning is used, a set of benchmarks may be used to train the classifier.” Yu recites in [0029] “In some embodiments, supervised machine learning may be used for predicting which type of engine is optimal for a design problem based on the feature data vector.” This shows supervised machine learning testing using a set of benchmarks. Yu paragraph [0053] recites “Each of the above methods may be executed on one or more processors on one or more computer systems. Embodiments may include various forms of distributed computing, client/server computing, and cloud based computing.”)
comprising:

one or more memories configured to store executable program code; and 
one or more processors configured to read the executable program code stored in the one or more memories to cause the benchmark test system (Yu paragraph [0053] recites “Each of the above methods may be executed on one or more processors on one or more computer systems. Embodiments may include various forms of distributed computing, client/server computing, and cloud based computing.” This shows one or more processors and computing systems, whereas computing systems inherently includes one or more memory.) 

The remaining claim limitations are substantially similar to the limitations of claim 1 and can be rejected using the same rationale.

As per claim 9, this is a system claim that substantially parallels the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claims 15 and 16, these are storage medium claims that substantially parallel the limitations of the method claims 1 and 2, respectively. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a storage medium. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 10, 13, 17 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu (Publication No.: US 2014/0330758) in view of Ahire (Patent No.: US 9,697,248).

As per claim 3, Yu teaches supervised machine learning benchmark testing. Yu does not explicitly mention, “wherein performing the benchmark test on the to-be- tested supervised learning algorithm comprises one of the following: performing the benchmark test on the to-be-tested supervised learning algorithm according to a cross-validation model to obtain output data;”. However, in analogous art of testing machine learning algorithms Ahire teaches, 


wherein performing the benchmark test on the to-be- tested supervised learning algorithm comprises one of the following: 

performing the benchmark test on the to-be-tested supervised learning algorithm according to a cross-validation model to obtain output data; (Ahire Fig. 5 shows cross-validation to obtain output data.)

performing the benchmark test on the to-be-tested supervised learning algorithm according to a Label proportional distribution model to obtain output data; or, (not considered)

performing the benchmark test on the to-be-tested supervised learning algorithm according to a cross-validation model and a Label proportional distribution model to obtain output data respectively. (not considered) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yu of benchmark testing of machine learning algorithms by incorporating the teaching “wherein performing the benchmark test on the to-be- tested supervised learning algorithm comprises one of the following: performing the benchmark test on the to-be-tested supervised learning algorithm according to a cross-validation model to obtain output data;” of Ahire. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Ahire because cross-validation is an efficient way of training and testing the algorithm at the same time.

As per claim 6, Yu teaches supervised machine learning benchmark testing. Yu does not explicitly mention, “wherein the first benchmark test result comprises at least one of the following indicators: true positive rate (TP), true negative rate (TN), false positive rate (FP), (false negative rate (FN), or accuracy (Accuracy);”. However, in analogous art of testing machine learning algorithms Ahire teaches,

wherein the first benchmark test result comprises at least one of the following indicators: 
true positive rate (TP), (Ahire Fig. 6 shows true positive and other relevant metrics.)
true negative rate (TN), (Ahire Fig. 6)
false positive rate (FP), (Ahire Fig. 6)
false negative rate (FN), (Ahire Fig. 6)
precision (Precision), 
recall rate (Recall), or 
accuracy (Accuracy); and (Ahire Fig. 6, accuracy)  35Attorney Docket No.: 12852.0214-00000 Alibaba Ref.: PCT6800US 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Yu of benchmark testing of machine learning algorithms by incorporating the teaching “wherein the first benchmark test result comprises at least one of the following indicators: true positive rate (TP), true negative rate (TN), false positive rate (FP), (false negative rate (FN), or accuracy (Accuracy);” of Ahire. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Ahire because these are some of the common metrics collected for evaluating a machine learning algorithm.

Yu teaches,

the second benchmark test result comprises at least one of the following indicators: 
processor usage (CPU) of the to-be-tested supervised learning algorithm, (not considered)
memory usage (MEM) of the to-be-tested supervised learning algorithm, (not considered)
an iteration count (Iterate) of the to-be-tested supervised learning algorithm, or (not considered)
usage time (Duration) of the to-be-tested supervised learning algorithm. (Yu recites in [0020] starting at line 6, “The features extracted from the benchmark designs, along with information about how the problem was solved, the identity of the engine(s) that were able to solve the benchmarks, data showing whether the engine was a falsify engine or a prove engine, and the amount of computation time used by the engine to solve the problem, may then be used to train the classifier.”)

As per claims 10 and 13, these are system claims that substantially parallel the limitations of the method claims 3 and 6, respectively. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claims 17 and 20, these are storage medium claims that substantially parallel the limitations of the method claims 3 and 6, respectively. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a storage medium. 

Allowable Subject Matter


Claims 4, 5, 7, 11, 12, 14, 18, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims. Please note that for an application to be allowable all pending claims need to be allowable.

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        April 30, 2021